             Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 1 of 13 Page ID #:1

,ao9i ~xe~. iiis~~                                              CRIMINAL COMPLAINT
              UNITED STATES DISTRICT COURT                                                CENT                           OF CALIFORNIA
                                                                                                                  FI
                                                                                                               • . DISIR~CT
                                                                                   DOCKET NO.                                   COURT
                  UNITED STATES OF AMERICA                                                                   ~/~

                                            V.                                                      -i   '~ 1CJV

                                   BRIAN LEE                                       MaGisT~.TE° c                                       '
                                                                                                                   Ri       C      F   lA

                                Complaint far violation of Title 18, United States Code, Section 922(g)(1)

  NAME OF MAGISTRATE]URGE                                                                                               LOCATION
                                                                                   UNITED STATES
 THE HONORABLE JOHN MCDERMOTT                                                      ~GISTRATE JUDGE                      Los Angeles, California

 DATE OF OFFENSE                                       PLACE OF OFFENSE            ADDRESS OF ACCUSED (IF KNOWN)

 July 20,2019                                          Los Angeles County

 COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING TEIE OFFENSE OR VIOLATION:

                                                                      [18 U.S.C. § 922(g)(1)]

    On or about July 20,2019, in Los Angeles County, within the Central District of California, defendant BRIAN LEE knowingly
 possessed ammunition as a previously convicted felon.




 BASIS OF COMPLA[NANT'S CHARGE AGAINST THE ACCUSED:

           (See attached affidavit which is incorporated as part of this Complaint)

 MATERIAL WITNESSES IN RELATION TO THIS CHARGE: N~A


                                                                 SIGNATURE OF COMPLAINANT
 Being duly sworn, I declare that the
                                                                 GEORGE POOR
 foregoing is true and correct to the
 best of my knowledge.                                           oFFzcraL TITLE
                                                                 Special Agent, Bureau of Alcohol, Tobacco, Firearms and Explosives
 Sworn to before me and subscribed in my presence,

 SIGNATiJRE OF MAGISTRATE NDGE~'~                                                                                          DATE



~`~ See Federal Rufes of Criminal Procedure 3 and 54
AUSA Edward Han 213-894-8230                               REC: Detention
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 2 of 13 Page ID #:2



                                9~ 1"IT TTT~lTT




I, George Poor, being duly sworn, declare and state as follows:

                       I.   PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against BRIAN LEE (~~LEE") for a

violation of 18 U.S.C. ~ 922(g)(1): Felon in Possession of

Ammunition.

     2.      This affidavit is also made in support of an

application for a warrant to search the person of LEE, as

described more fully in Attachment A, for evidence, fruits, or

instrumentalities of violations of Title 18, United States Code,

Section 922(g) (Felon in Possession of Ammunition) (the "Subject

Offense"), as described more fully in Attachment B.          Attachments

A and B are incorporated herein by reference.

     3.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.     This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT

     4.      I am a Special Agent (~~SA") with the United States

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 3 of 13 Page ID #:3



Explosives (~~ATF"}, currently assigned to the Los Angeles Field

Division.   I have completed the following professional training

at the Federal Law Enforcement Training Center (~~FLETC") in

Glynco, Georgia: , (1) Criminal Investigator Training Program

(twelve weeks); and (2) Special Agent Basic Training at the ATF

National Academy, located at FLETC (fifteen weeks).         I have also

received specialized training while attending the academies at

FLETC concerning violations of the Gun Control Act within Title

18 of the United States Code and violations of the Controlled

Substance Act within Title 21 of the United States Code.          That

specialized training included: surveillance, interviewing,

warrant writing, evidence handling, arrest procedures, search

procedures, and testifying in court.       Since July 2019, I have

actively participated in several cases involving prohibited

persons possessing firearms, persons trafficking firearms and

controlled substances, persons possessing illegal firearms, and

persons affiliated with gang activity.       During my time as an SA

in the ATF Los Angeles Field Division, I have participated in

many ATF operations with federal joint task forces and local

police involving the investigation of violations of firearms and

narcotics laws.

     5.     Prior to becoming a Special Agent with ATF, I was a

police officer with the Washington, D.C. Metropolitan Police

Department (`~MPD") for approximately three years.         During my

tenure with MPD, I participated in dozens of investigations

regarding violent crime, illegal drug trafficking, and illegal




                                       2
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 4 of 13 Page ID #:4



possession of firearms.     I also interviewed criminal suspects,

as well as victims and witnesses of crimes.

                   III. SiJNQKARY OF PROBABLE CAUSE

     6.    On July 20, 2019, Los Angeles Police Department

("LAPD") officers on patrol saw LEE drinking an alcoholic

beverage in public.     LEE walked away from the officers before

being stopped by them.     Officers conducted a pat-down of LEE's

person and discovered an "L"-shaped object in LEE's front left

pants pocket, which officers immediately recognized to be a

firearm.   LEE is a convicted felon.

                   IV. STATEMENT OF PROBABLE CAUSE

     7.    Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

    A.     LEE Arrested with a Loaded Pistol and Loaded Magazine

     8.    On or about July 20, 2019, LAPD Officers Peralta and

Clark were working a gang enforcement assignment driving a

marked black and white police car, in full uniform, near S.

Grand Avenue and W. 82nd Street.      Officer M. Peralta and Officer

M. Clark were conducting extra patrols in the area due to an

ongoing feud between the 73 Gangster Crips and the 84th Street

Mad Swan Bloods.

     9.    Officers Clark and Peralta were driving northbound on

S Grand Avenue approaching W. 82nd street when they saw LEE on

the southeast corner of S. Grand Avenue and W. 82nd street.           LEE

was drinking what officers believed to be an alcoholic beverage,

in violation of 41.27(c), Los Angeles Municipal Code ("LANG").



                                       3
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 5 of 13 Page ID #:5



     10. LEE looked in the direction of the officers and then

bladed the left side of his body away from the officers.           LEE

walked away from officers at a fast pace, eastbound on the south

sidewalk of W 82nd street.     Officers Clark and Peralta believed,

due to their training and experience, that LEE was concealing a

firearm based on his evasive movements upon seeing the officers.

     11. Officers Clark and Peralta then approached LEE in

their marked police vehicle.      Officers Clark and Peralta exited

their vehicle and ordered LEE to place a dark glass container

labeled "Pacifico" down and to place his hands behind his back.

LEE was taken into custody without incident.         Officer Peralta

conducted a pat-down of LEE and noticed an "L"-shaped object in

his front left pants pocket, which Officer Peralta immediately

recognized to be a firearm.      LEE spontaneously stated that he

had the firearm to protect his home.

     12. Officer Peralta recovered a Lorcin, model L25, .25

caliber handgun bearing serial number 004204.         The firearm was

loaded with one live round of .25 caliber ammunition in the

chamber and a magazine containing seven rounds of live .25

caliber ammunition in the magazine well.

     B.    LEE's Criminal History

     13.   On or about August 8, 2019, I reviewed LEE's criminal

history using the California Law Enforcement Telecommunications

S ystem ("CLETS") database and learned that LEE has previously

been convicted of the following felony crimes punishable by a

term of imprisonment exceeding one year:
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 6 of 13 Page ID #:6



          a.     On or about May 16, 2005, LEE was convicted of

Possession of a Controlled Substance for Sale, in violation of

California Health and Safety Code Section 11378, in the Superior

Court of the State of California, County of Los Angeles, in case

number TA07886501.

          b.     On or about August 24, 2005, LEE was convicted of

Possession of a Controlled Substance for Sale, in violation of

California Health and Safety Code Section 11378, in the Superior

Court of the State of California, County of Los Angeles, in case

number YA06229401.

          c.     On or about October 23, ?_007, LEE was convicted

of Felon in Possession of a Firearm, in violation of California

Penal Code Section, 12021(a)(1), in the Superior Court of the

State of California, County of Los Angeles, in case number

LAMVA10281601.

          d.     On or about July 11, 2012, LEE was convicted of

Possession of a Controlled Substance for Sale, in violation of

California Health and Safety Code Section 11378, in the Superior

Court of California, County of Los Angeles, in case number

COMPTA12397801.

          e.      On or about February 23, 2015, LEE was convicted

of Felon in Possession of a Firearm, in violation of California

Penal Code Section 29800(a)(1), in the Superior Court of the

State of California, County of Los Angeles, in case number

LACBA43020401.

          f.      On or about January 31, 2017, LEE was convicted

of Possession of a Controlled Substance for Sale, in violation



                                       5
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 7 of 13 Page ID #:7



of California Health and Safety Code Section 11378, in the

Superior Court of the State of California, County of Los

Angeles, in case number POMKA11437701.

     C.      Interstate Nexus

     16.     On August 7, 2019, an ATF Interstate Nexus Expert

examined the ammunition and determined that the eight rounds of

.25 ACP caliber ammunition with head stamp `~Aguila 25 Auto" is

ammunition as defined under 18 U.S.C. ~ 921(a)(17)(A) and that

it was manufactured by Industrial Tecnos in Mexico.         It was

determined that for this ammunition to be recovered in

California, it had to travel in international and/or interstate

commerce .

     17.     Lorcin, the manufacturer of the firearm seized from

LEE, was a California-based company.       A trace of the firearm

showed that the firearm has not left California.

           V.     TRAINING AND EXPERIENCE ON FIREARMS OFFENSES

     14.     From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

             a.     Persons who possess, purchase, or se11 firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.       It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 8 of 13 Page ID #:8



who is supplying firearms to prohibited individuals or other

individuals involved in criminal activities for future purchases

or referrals.   Such information is also kept on digital devices

on their person and in backpacks or purses in their vicinity.

           b.   Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.          These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

           c.   Those who illegally possess firearms often sell

their firearms and purchase firearms.       Correspondence between

persons buying and selling firearms often cccurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.          This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.        In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.




                                       7
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 9 of 13 Page ID #:9



           d.   Individuals engaged in the illegal purchase or

sale of firearms and other contraband often use multiple digital

devices.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES1

     15.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally, .

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.   Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of



     i As used herein, the term "digital device" includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 10 of 13 Page ID #:10



evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     16.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data



                                        7
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 11 of 13 Page ID #:11



during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      17.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

e ye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a



                                       10
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 12 of 13 Page ID #:12



user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user's face

with the user's eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

            c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress LEE's thumb- and/or fingers on the

device(s); and (2) hold the device s) in front of LEE's face

with his eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

      2.    Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION

      18.   For all of the reasons described above, there is

probable cause to believe that LEE has committed a violation of

18 U.S.C. ~ 922(g)(1)      Felon in Possession of Ammunition.       There



                                       11
Case 2:19-mj-03339-DUTY Document 1 Filed 08/14/19 Page 13 of 13 Page ID #:13



is also probable cause that the items to be seized described in

Attachment B will be found in a search of the person described

in Attachment A.




                                            George   oor   Special Agent
                                            AT F

Subsc 'bed to and sworn before me
this      day of August, 2019.


                      JG#~~l E. MCt7E~~~T

UNITED STATES MAGISTRATE JUDGE




                                            12
